Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-21-00210-CV

                                 Randy RUSTON and Amanda Ruston,
                                           Appellants

                                                   v.

                                     JUMP ENTERPRISES, LLC,
                                            Appellee

                            From the County Court, Atascosa County, Texas
                                        Trial Court No. 4696
                               Honorable Bob Brendel, Judge Presiding

PER CURIAM

Sitting:           Beth Watkins, Justice
                   Liza A. Rodriguez, Justice
                   Lori I. Valenzuela, Justice

Delivered and Filed: August 11, 2021

DISMISSED FOR WANT OF JURISDICTION

           This is an appeal in a forcible detainer action. Appellants Randy Ruston and Amanda

Ruston challenge the Atascosa County Court at Law’s May 7, 2021 judgment of possession in

favor of appellee Jump Enterprises, LLC. We conclude this appeal is moot and dismiss it for want

of jurisdiction.

                                             BACKGROUND

           On April 16, 2021, Jump Enterprises filed a forcible detainer action in an Atascosa County

justice court, seeking to evict the Rustons on the grounds that Jump Enterprises had “purchased
                                                                                      04-21-00210-CV


the property at foreclosure sale” and “[the Rustons] have no right to possession.” The Rustons did

not appear at the hearing on Jump Enterprises’ petition, and the justice court signed a default

judgment of eviction awarding possession of the premises to Jump Enterprises. The Rustons

appealed to the county court at law and filed a Statement of Inability to Afford Payment of Court

Costs or an Appeal Bond. After a hearing at which Jump Enterprises and appellant Amanda Ruston

appeared, the county court at law signed a May 7, 2021 judgment awarding possession of the

premises to Jump Enterprises and setting a supersedeas bond of $21,600.

       The Rustons timely appealed the county court at law’s judgment to this court, and they

again filed a Statement of Inability to Afford Payment of Court Costs or an Appeal Bond. On May

19, 2021, the county court at law signed an Order Authorizing Writ of Possession finding, inter

alia, that the Rustons had not paid the supersedeas bond and that its judgment therefore was not

stayed pending the appeal to this court. On May 25, 2021, the county court at law signed a writ of

possession, which the Atascosa County Sheriff executed on June 14, 2021. The officer’s return

states that the execution placed a third party in possession of the property.

                                             ANALYSIS

                                          Applicable Law

       The only issue in a forcible detainer action is the right to actual possession of the property.

See TEX. R. CIV. P. 510.3(e); Marshall v. Hous. Auth. of the City of San Antonio, 198 S.W.3d 782,

785 (Tex. 2006); see also TEX. PROP. CODE ANN. § 24.001–.002. A judgment of possession in such

an action determines only the right to immediate possession and is not a final determination of

whether an eviction is wrongful. Marshall, 198 S.W.3d at 787. When a forcible detainer defendant

fails to file a supersedeas bond in the amount set by the county court at law, the judgment may be

enforced and a writ of possession may be executed, evicting the defendant from the property. See

TEX. PROP. CODE ANN. § 24.007; TEX. R. CIV. P. 510.13; Marshall, 198 S.W.3d at 786.


                                                -2-
                                                                                     04-21-00210-CV


       In an appeal to this court from a county court at law’s judgment of eviction, a party’s

indigence does not relieve her of the obligation to file a supersedeas bond. See TEX. PROP. CODE

§ 24.007 (“A judgment of a county court may not under any circumstances be stayed pending

appeal unless, within 10 days of the signing of the judgment, the appellant files a supersedeas bond

in an amount set by the county court.”); Johnson v. Freo Tex. LLC, No. 01-15-00398-CV, 2016

WL 2745265, at *2 (Tex. App.—Houston [1st Dist.] May 10, 2016, no pet.) (mem. op.). If the

appellant fails to supersede the judgment and loses possession of the property, the appeal is moot

unless she: (1) timely and clearly expressed her intent to appeal and (2) asserted “a potentially

meritorious claim of right to current, actual possession of the [property].” See Marshall, 198

S.W.3d at 786–87.

                                           Application

       Here, the record appears to show that the Rustons failed to supersede the judgment, the

writ of possession was executed, and a third party took possession of the premises. As a result, we

ordered the Rustons to file a written response by July 23, 2021 explaining: (1) whether the writ of

possession was executed; and (2) why this appeal should not be dismissed as moot. The Rustons

did not respond to our order. Because the Rustons have not shown they have a potentially

meritorious claim of right to current, actual possession of the premises, we conclude their appeal

is moot. See id.; Stone v. K Clark Prop. Mgmt. LLC, No. 04-20-00124-CV, 2020 WL 2139294, at

*2 (Tex. App.—San Antonio May 6, 2020, no pet.) (mem. op.). We therefore dismiss this appeal

for want of jurisdiction.

                                                  PER CURIAM




                                                -3-